DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 09/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending US Patent Application 16/689539 now US Patent No. 11,043,565, copending US Application 16/655157 now US Patent No. 11,101,286 and copending US Patent Application 16/655167 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s filing of a proper terminal disclaimer and the arguments presented has overcome the obvious double patenting rejections presented in the Office Action dated 07/19/2021. Therefore, the Examiner has withdrawn the previously presented rejections in this present action. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action dated 07/19/2021 claims 1-15 of the present application were rejected on the grounds of obvious double patenting over claims 1-11 of copending US Application No. 16/689539, now US Patent 11,043,565, over claims 1-15 of copending US Application No. 16/655167 and over claims 1-14 of copending US Application No. 16/655157, now US Patent No. 11,101,286. In addition claims 21-25 were rejected as being unpatentable over claims 1-14 of copending US Application No. 16/655157, now US Patent No. 11,101,286. The Examiner also informed Applicant in the previous Office Action that the prior art rejections were overcome and the above listed double patenting rejections were maintained because a terminal disclaimer was not provided to overcome the rejections. Presently, Applicant has provided a proper terminal disclaimer which has been approved and recorded. The provision of this proper terminal disclaimer has overcome the previously presented obvious double patenting rejections. . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899